Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an after-final amendment filed on 02/09/2021 for application number 16/324,288. Claims 1 and 12 have been amended. Claims 5 and 16 are cancelled. Claims 1-4, 6-15 and 17-19 are pending.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by applicant’s representative Mark R. Kresloff (Reg. No. 42,766) on 02/17/2021.

In the claims: 
Claim 1. (Currently Amended) A method for transmitting/receiving data by a user equipment (UE) in a wireless communication system supporting NarrowBand-Internet of Things (NB-IoT), the method comprising:
receiving a system information block including carrier configuration information representing a carrier through which a first Narrowband Physical Downlink Control Channel (NPDCCH) and a first Narrowband Physical Downlink Shared Channel (NPDSCH) are transmitted;
monitoring a first search space configured for the first NPDCCH, wherein the first NPDCCH includes first control information for scheduling the first NPDSCH carrying a Single Cell-Multicast Control Channel (SC-MCCH);
receiving the first NPDSCH based on the first control information;
monitoring a second search space configured for a second NPDCCH by using a group identifier acquired through the SC-MCCH, wherein the second NPDCCH includes second control information for scheduling a second NPDSCH carrying a Single Cell-Multicast Traffic Channel (SC-MTCH); and
receiving the second NPDSCH based on the second control information, 
wherein the second NPDCCH and the second NPDSCH related to the SC-MTCH are transmitted on one carrier, and 
wherein carrier configuration information representing the one carrier for the SC-MTCH is carried through the SC-MCCH



Claim 12. (Currently Amended) A User Equipment (UE) transmitting/receiving data in a wireless communication system supporting NarrowBand-Internet of Things (NB-IoT), the UE comprising:
a transceiver for transmitting and receiving a radio signal; and
a processor connected functionally to the transmitting and receiving unit, wherein the processor is configured to:
receive a system information block including carrier configuration information representing a carrier through which a first Narrowband Physical Downlink Control Channel (NPDCCH) and a first Narrowband Physical Downlink Shared Channel (NPDSCH) are transmitted;
monitor a first search space configured for the first NPDCCH, wherein the first NPDCCH includes first control information for scheduling the first NPDSCH carrying a Single Cell-Multicast Control Channel (SC-MCCH);
receive the first NPDSCH based on the first control information;
monitor a second search space configured for a second NPDCCH by using a group identifier acquired through the SC-MCCH, wherein the second NPDCCH includes second control information for scheduling a second NPDSCH carrying a Single Cell-Multicast Traffic Channel (SC-MTCH); and 
receive the second NPDSCH based on the second control information, 
wherein the second NPDCCH and the second NPDSCH related to the SC-MTCH are transmitted on one carrier, and 
wherein carrier configuration information representing the one carrier for the SC-MTCH is carried through the SC-MCCH



Reason for Allowance
Claims 1-4, 6-15 and 17-19 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Sui et al. (US 2020/0053516 A1) 
Gupta et al. (US 2017/0201964 A1; hereinafter “Gupta”)
Xu et al. (US 2018/0242278 A1; hereinafter “Xu”)
Rico Alvarino et al. (US 2017/0353946 A1; hereinafter “Rico Alvarino”) 
Hosseini et al. (US 2017/0265166 A1; hereinafter “Hosseini”)
3GPP TS36.213 V13.2.0 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical layer procedures (Release 13), June 2016; hereinafter “NPL1”)
Qualcomm Inc. (3GPP TSG RAN WG1 Meeting #85, Nanjing, China, 23rd - 27th May 2016, R1-164404; hereinafter “NPL2”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving a system information block including carrier configuration information representing a carrier through which a first Narrowband Physical Downlink Control Channel (NPDCCH) and a first Narrowband Physical Downlink Shared Channel (NPDSCH) are transmitted; and 
receiving the second NPDSCH based on the second control information, wherein the second NPDCCH and the second NPDSCH related to the SC-MTCH are transmitted on one carrier, and wherein carrier configuration information representing the one carrier for the SC-MTCH is carried through the SC-MCCH.”
In contrast, the closest prior art, Sui, discloses a method for transmitting/receiving data by a user equipment (UE) in a wireless communication system supporting Narrow Band-Internet of Things (NB-loT), the method comprising: monitoring a first search space configured for a first Narrowband Physical Downlink Control Channel (NPDCCH), wherein the first NPDCCH includes first control information for scheduling a first Narrowband Physical Downlink Shared Channel (NPDSCH) carrying a Single Cell-Multicast Control Channel (SC-MCCH); and receiving the first NPDSCH based on the first control information, wherein the first NPDCCH and the first NPDSCH are transmitted on one carrier ([0120]; [0126]; [0127]); and monitoring a second search space configured for a second NPDCCH by using a UE-specific search space acquired through the SC-MCCH, wherein the second NPDCCH includes second control information for scheduling a second NPDSCH carrying a Single Cell-Multicast Traffic Channel (SC-MTCH); and receiving the second NPDSCH based on the second control information, wherein the second NPDCCH and the second NPDSCH related to the SC-MTCH are transmitted on one carrier ([0120] [0126]; [0127]).
Gupta discloses a method for transmitting/receiving data by a UE in a wireless communication system, the method comprising: monitoring a second search space configured for a second NPDCCH to be received on a second carrier by using a group identifier UE-specific search space acquired through an SC-MCCH received in a first NPDCCH received on a first carrier, wherein carrier configuration information representing the second carrier for the SC-MTCH is carried through the SC-MCCH received on the first carrier ([0032] [0080] and Fig. 6; [0090]); and receiving a system information block including SC-MCCH change notification ([0090]; [0102]). 
But as argued persuasively by the applicant, Sui ([0122]) only discloses that an SC-MCCH may be used to carry an SCPTM (i.e., Single-Cell Point-to-Multipoint) configuration including scheduling periodicity, and that Sui does not disclose that carrier configuration information is included in the SCPTM configuration. Thus, Sui does not disclose carrier configuration information for one carrier used for an SC-MTCH carried via an SCMCCH, nor does it disclose carrier configuration information for a carrier used for first NPDCCH and first NPDSCH carried via a system information block. Furthermore, as argued persuasively by the applicant, the SC-MCCH change notification in Gupta only indicates a change from idle mode to a connected mode, or an indication for possible multicast transmission, and there is no teaching or disclosure in Gupta of carrier information or resource information related to an SC-MCCH or carrier information or resource information related to an SC-MTCH (first NPDCCH and NPDSCH), respectively configured by system information block and an SC-MCCH. Thus, a combination of Sui and Gupta fails to disclose the above claimed limitations. 
Other prior art of record documents also do not disclose or suggest these features. Therefore, claim 1 is allowable over the prior art of record.

The same reasoning applies to claim 12 mutatis mutandis.  Accordingly, claims 1-4, 6-15 and 17-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471